DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement dated August 28th, 2019, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of master devices” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claims 1-15 are objected to because of the following informalities:
Regarding claims 1-15, these claims are directed to a “plurality of master devices”. The examiner fails to find a definitive explanation in the spec as to how there can be multiple masters. The examiner finds the limitation confusing as to how one can have multiple masters. The definition of master is one that has control over all the others. The examiner understands there can be multiple slave devices connected to master devices. However, having multiple masters does not fit the known definition of master. The examiner suggests the applicant reword the claims to match the specifications teachings of a single master and multiple slave devices. The examiner would also like the applicant to provide the location of the detailed teachings of multiple masters if the applicant intends to maintain such terminology. 
Appropriate correction is required.
15 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim references to two sets of claims to different features.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim is drawn to a “computer program”. The examiner has given the claim term its broadest reasonable interpretation. The broadest reasonable interpretation of "computer program" includes software per se. Therefore the claims, as currently written, could be directed entirely to software. Software as such is non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claims 1-15, these claims switch statutory classes and it is not made clear all of the limitations upon which this claim depends. Thus the scope of the claims and their dependency is indefinite. The examiner request the applicant rewrite each claim 1, 5, 13 and 15 in independent form and include those claims that depend from them.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC CARDWELL/Primary Examiner, Art Unit 2139